MEMORANDUM ***
Eghosa Eugene Solomon Agüele, a native of Russia and citizen of Nigeria, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider the BIA’s order dis*945missing his appeal as untimely. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Ghahremani v. Gonzales, 498 F.3d 993, 997 (9th Cir.2007), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Aguele’s motion to reconsider as untimely because it was filed more than five years after the BIA’s order dismissing his appeal. See 8 C.F.R. § 1003.2.
We lack jurisdiction to review Aguele’s contention that the filing deadline should have been equitably tolled due to ineffective assistance of counsel, because he failed to raise the issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004) (explaining that exhaustion is mandatory and jurisdictional).
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.